13‐1534‐cr (L)
     United States v. Komasa

 1                          UNITED STATES COURT OF APPEALS
 2                              FOR THE SECOND CIRCUIT
 3                                ____________________
 4
 5                                       August Term, 2013
 6
 7         (Argued: June 6, 2014                                      Decided: August 28, 2014)
 8
 9                        Docket Nos. 13‐1534‐cr(L); 13‐1550‐cr(Con)
10
11                                     ____________________
12
13   UNITED STATES OF AMERICA,
14
15                               Appellee,
16
17                        v.
18
19   THOMAS KOMASA, HEIDI KOMASA,
20
21                               Defendants‐Appellants.
22
23                                     ____________________
24
25   Before: POOLER, HALL, and LOHIER, Circuit Judges.
26
27         Thomas and Heidi Komasa appeal from their judgments of conviction,

28   which were entered April 17, 2013 and April 22, 2013, respectively, in the United

29   States District Court for the District of Vermont (William K. Sessions III, J.).  Both

30   were convicted of mail, wire and bank fraud, and conspiracy, flowing from a
 1   scheme to commit mortgage fraud.  On appeal, they  raise multiple challenges to

 2   their convictions.  This opinion addresses their argument that the district court

 3   erred in admitting the loan application files for the mortgages at issue as self‐

 4   authenticating pursuant to Rule 902(11) of the Federal Rules of Evidence. We

 5   consider the remainder of the Komasas’ claims in a summary order published

 6   contemporaneously with this opinion.  

 7         Affirmed.

 8                                  ____________________

 9                             ELIZABETH D. MANN, Tepper Dardeck Levins &
10                             Gatos, LLP, Rutland, VT,  for Defendant‐Appellant Thomas
11                             Komasa.
12
13                             STEVEN YUROWITZ, Newman & Greenberg, New
14                             York, NY, for Defendant‐Appellant Heidi Komasa.
15
16                             GREGORY L. WAPLES, Assistant United States
17                             Attorney (Tristam J. Coffin, United States Attorney; Paul
18                             J. Van de Graaf, Assistant United States Attorney, on the
19                             brief), Burlington, VT, for Appellee United States of
20                             America.
21
22   POOLER, Circuit Judge:

23         Thomas and Heidi Komasa appeal from their convictions on multiple

24   counts of  mail, wire and bank fraud, and conspiracy, after a jury trial in the



                                               2
 1   United States District Court for the District of Vermont (William K. Sessions, III,

 2   J.).  Their convictions flow from a mortgage fraud scheme in which the Komasas

 3   purchased and refinanced various residential properties in the greater Burlington

 4   area in the mid‐2000s.   Both appeal their convictions on a number of grounds,

 5   although this opinion is limited to their challenge to the district court’s decision

 6   to admit the loan files at issue as self‐authenticating pursuant to Rule 902(11) of

 7   the Federal Rules of Evidence.  The remainder of the Komasas’ claims are

 8   resolved in a summary order published contemporaneously with this opinion.  

 9          The Komasas argue that the district court abused its discretion in

10   admitting the loan applications as self‐authenticating pursuant to Rule 902(11)

11   because the government failed to provide defendants with the written notice

12   required by this rule.  The district court excused the lack of written notice after

13   finding that defendants had actual notice of the government’s intention to admit

14   the records as self‐authenticating, satisfying the rule’s purpose.  As the district

15   court’s finding of actual notice was not clearly erroneous, we affirm.  

16                                     BACKGROUND

17         A federal grand jury issued a superseding indictment against the Komasas

18   on May 27, 2010, charging each of them with nine counts of mail, wire, and bank


                                               3
 1   fraud, and conspiracy, all in connection with the Komasas’ obtaining various

 2   purchase‐money mortgages between  2004 and 2006.  Thomas Komasa was also

 3   charged with one count of scheming to defraud a local bank and credit union in a

 4   check scam.  In broad terms, the superseding indictment alleged that the

 5   Komasas engaged in a cycle of obtaining purchase‐money mortgages on various

 6   properties, only to refinance as real estate prices climbed, each time withdrawing

 7   the accrued equity. 

 8         Each mortgage was initiated by completing a Fannie Mae Form 1003,

 9   called  the Uniform Residential Loan Application.  These loan applications were

10   the primary  evidence in the government’s case‐in‐chief.  On the day the trial

11   began, the government moved to admit the loan files related to each transaction

12   at issue as self‐authenticating documents pursuant to Rules 803(6) and 902(11) of

13   the Federal Rules of Evidence.  Defendants objected:

14                      I don’t believe they’re admissible, your Honor.  I
15               think that there has been an absence of compliance with
16               federal rule of evidence 902(11) which requires advance,
17               written notice from the government of an intent to use
18               self‐authenticating documents.
19
20                     We have been given a variety of certificates over
21               the course of this case.  We have also been given a
22               witness list that included a multitude of custodians of


                                              4
 1                records.  There has been no clear statement by the
 2                government of their intent to rely on self‐authenticating
 3                documents, and that would be absolutely in violation of
 4                the rule. 
 5
 6   App’x at 111‐112.

 7         The government conceded that it did not provide the written notice

 8   required by Rule 902(11), but argued that defense counsel were orally informed

 9   of its intent to proffer the loan files as self‐authenticating.  The district court

10   declined to rule on the issue before trial, instead allowing defendants to  renew

11   their objection during trial.

12         Defendants did raise their objection to admitting the loan files as self‐

13   authenticating documents again at trial:

14                [T]he government, by its own admission, has never
15                given written notice of their intent to rely on self‐
16                authenticating documents. . . . The government, no less
17                than any other litigant, is required to ensure that the
18                evidence that it intends to offer is admissible, to
19                anticipate objections from opposing parties, and to
20                comply with the federal rules of evidence.
21
22   App’x at 165.  Defense counsel argued that while the government submitted the

23   authenticating certificates required by Rule 803(6) during the discovery period:

24                                      they have also given me a list of
25                                     witnesses that say the custodian of


                                                 5
 1                                    records . . . could be called as a
 2                                    witness.  It’s not up to me to figure
 3                                    out in advance what they’re going to
 4                                    do.
 5
 6                                            * * * 
 7
 8                THE COURT:          What are you thinking when they
 9                                    give you actually a self‐
10                                    authenticating document like a
11                                    certificate under Rule 902, subsection
12                                    11 — and I’m sure that there must be
13                                    a cover letter.  They are giving you
14                                    this certificate.  Obviously that is the 
15                                    way by which they intend to
16                                    introduce these documents.
17
18   App’x at 166‐67.   The district court admitted the loan files as self‐authenticating

19   documents, concluding that the certifications at issue complied with Rule 803(6),

20   and “that the three requirements of [Rule 902(11)] [we]re met.”  App’x at 169. 

21         After the jury delivered its verdict finding Thomas Komasa guilty on all

22   ten counts of the superseding indictment, and Heidi Komasa guilty on all but

23   Count Two of the charges against her, both defendants filed motions for

24   judgments of acquittal, or, alternatively, for new trials.  United States v. Komasa,

25   No. 2:10‐cr‐72, 2012 WL 5392099 (D. Vt. Nov. 5, 2012).  Thomas Komasa again

26



                                                6
 1   challenged the admissibility of the loan files as self‐authenticating documents—a

 2   challenge again rejected by the district court:

 3                       It is true the Government failed to provide
 4                written notice to the defendants that it intended to
 5                introduce the loan files as self‐authenticating pursuant
 6                to Rule 902(11).  However, the Government produced
 7                all loan files and business records certificates as part of
 8                discovery well in advance of trial.  At a motions hearing
 9                in 2012, the Government represented orally that the loan
10                files were admissible as self‐authenticating records.  It
11                gave the defense copies of recently completed
12                declarations from records custodians for six of the
13                mortgage lenders on April 17, 2012, although some of
14                those declarations did not comply with Rule 803(6).
15                Other certifications were turned over later. Those
16                certifications complied with Rule 803(6). On June 19,
17                2012, the Government turned over by email declarations
18                which complied with the Rule and were intended to be
19                offered into evidence.  Those certifications indicated the
20                records were kept in the course of a regularly conducted
21                business activity, made in the regularly conducted
22                business activity as a regular practice of the institution,
23                and were made at or near the time of the occurrence of
24                the matters set forth through automated processes or by,
25                or from information transmitted by, a person with
26                knowledge of those matters.
27
28                       The defense was clearly on notice that the
29                Government sought to introduce the loan documents as
30                business records under Rule 803(6), and that the
31                documents were intended to qualify as
32                self‐authenticating under Rule 902(11).  To be sure, the
33                rule requires written notice.  However, the Government


                                               7
 1                 provided both oral notice and the certificates which
 2                 were clearly for the purpose of notifying the defense the
 3                 Government intended to introduce such documents as
 4                 self‐authenticating.  Given actual notice and substantial
 5                 compliance with Rules 803(6) and 902(11), the Court
 6                 permitted introduction of the documents. The Court
 7                 reaffirms the decision here.
 8
 9   Id. at *3‐4 (citation omitted).  These appeals followed.

10                                      DISCUSSION

11           “The notion that certain documents are self‐validating has origins in

12   Roman law.”  31 Charles Alan Wright & Victor James Gold, Federal Practice and

13   Procedure Evidence § 7131 (1st ed. 2000).  The current parameters for admitting

14   documents as self‐authenticating are set forth in Rule 902(11), which provides

15   that:

16                 The following items of evidence are self‐authenticating;
17                 they require no extrinsic evidence of authenticity in
18                 order to be admitted:
19                 . . . . .
20                 (11) The original or a copy of a domestic record that
21                 meets the requirements of Rule 803(6)(A)‐(C), as shown
22                 by a certification of the custodian or another qualified
23                 person that complies with a federal statute or a rule
24                 prescribed by the Supreme Court.  Before the trial or
25                 hearing, the proponent must give an adverse party
26                 reasonable written notice of the intent to offer the
27                 record—and must make the record and certification
28                 available for inspection —so that the party has a fair
29                 opportunity to challenge them.

                                               8
 1
 2   Fed. R. Evid. 902(11).  A record of regularly conducted business activity would be

 3   eligible for admission as self‐authenticating under Rules 902(11) and 803(6) if the

 4   record is accompanied by a written declaration of its custodian,  or other

 5   qualified person, who certifies that:

 6                (A) the record was made at or near the time by—or from
 7                information transmitted by—someone with knowledge; 
 8                (B) the record was kept in the course of a regularly
 9                conducted activity of a business, organization,
10                occupation, or calling, whether or not for profit;
11                (C) making the record was a regular practice of that
12                activity;
13                (D) all these conditions are shown by the testimony of
14                the custodian or another qualified witness, or by a
15                certification that complies with Rule 902(11) . . . .
16
17   Fed. R. Evid. 803(6).  Rules 902(11) and 803(6) are thus designed to work in

18   tandem. 

19           Rule 902(11) was added to create “a procedure by which parties can

20   authenticate certain records of regularly conducted activity, other than through

21   the testimony of a foundation witness.”  Fed. R. Evid. 902 advisory committee’s

22   note (2000 amendment).  When Rule 902(11) was added, Rule 803(6) was also

23   amended so “that the foundation requirements of Rule 803(6) can be satisfied

24   under certain circumstances without the expense and inconvenience of


                                              9
 1   producing time‐consuming foundation witnesses.” Fed. R. Evid. 803 advisory

 2   committee note (2000 amendment).  

 3         We now turn to the issue of whether the district court properly admitted

 4   the loan files at issue here.  “[W]e review evidentiary rulings only for abuse of

 5   discretion.”  United States v. Contorinis, 692 F.3d 136, 144 (2d Cir. 2012).  A district

 6   court abuses its discretion if it commits an error of law, makes a clearly erroneous

 7   assessment of the evidence, or “render[s] a decision that cannot be located within

 8   the range of permissible decisions[.]”  In re Sims, 534 F.3d 117, 132 (2d Cir. 2008)

 9   (internal quotation marks omitted).  

10         There is no dispute here whether the written notice specified in Rule

11   902(11) was provided.  The question before us is whether that requirement may

12   be excused where an objecting party admits to having actual notice and an

13   opportunity to challenge the Rule 902(11) evidence.  Rule 902(11)’s notice

14   requirement is “intended to give the opponent of the evidence a full opportunity

15   to test the adequacy of the foundation set forth in the declaration.”  Fed. R. Evid.

16   902 advisory committee’s note (2000 amendment).  The district court here found

17   that while written notice was lacking, the defendants had actual notice of the

18   government’s intent through the government’s oral representations of a plan to


                                                10
 1   proffer the documents as self‐authenticating and also because the government

 2   provided the defendants with copies of the records and authenticating

 3   certificates.  Komasa, 2012 WL 5392099 at *3‐4.  There is adequate evidence in the

 4   record to support that factual finding.  The government turned over declarations

 5   from six of the mortgage lenders in April 2012, and while the certifications were

 6   not in complete compliance with Rule 803(6)(A)‐(C), the final compliant versions

 7   of the certifications were provided before the trial began.  

 8           While not faced with the ideal set of circumstances, we cannot say the

 9   district court abused its discretion in admitting the documents as self‐

10   authenticating.  This is especially the case because here, as defendants candidly

11   admitted at oral argument, they did have a chance to challenge the authenticating

12   certificates.  See, e.g., United States v. Daniels, 723 F.3d 562, 579‐81 (5th Cir. 2013)

13   (central aspect of rule is to provide adverse party adequate time to investigate

14   and challenge the adequacy of the underlying records).  The defendantsʹ reliance

15   on United States v. Brown is inapposite, as the issue there was ultimately not just

16   the timeliness of the notice but that there was no qualified witness to lay the

17   foundation for the documents at issue.  553 F.3d 768, 793 (5th Cir. 2008).

18


                                                 11
 1         That said, we caution that parties fail to comply with the Rule 902(11)’s

 2   written notice requirements at their own risk.  As counsel for the government

 3   conceded at oral argument, a single sentence added to the cover letter forwarding

 4   the certifications and documents would have complied with the rule.   The

 5   defendants admittedly had the loan files in question for more than two years,

 6   were orally informed of the government’s intent to proffer the documents as self‐

 7   authenticating and, given the nature of the case, could not be surprised by the

 8   governmentʹs decision to introduce them at trial.   

 9         We also reject defendants’ challenge to the certifications accompanying the

10   loan documents.  At trial, defendants objected to the use of the certificates

11   because at least some of the certificates averred that the records at issue were

12   kept or generated via an “automated process.”  App’x at 159.  Defendants argue

13   that “[t]here is no provision in the Federal Rules of Evidence for the introduction

14   of documents “‘made’ through automated process in the absence of testimony

15   from the custodian of records . . . regarding the automated processes.”  The

16   district court found the certificates were adequate because Thomas Komasa had

17   demonstrated:

18


                                              12
 1                no basis to evaluate the admissibility of documents
 2                obtained from computer recovery systems differently
 3                than documents obtained by personal review of records,
 4                assuming there is suitable authentication by persons in
 5                the position to testify to their authenticity.  Here, the
 6                certifications adequately laid the foundation for the
 7                trustworthiness of the records.  The fact that the
 8                documents were obtained by automated processes does
 9                not affect their admissibility.
10
11   Komasa, 2012 WL 5392099, at *4. 

12         We agree with the district court’s assessment that as a practical matter, the

13   fact that the documents were obtained by an automated process does not affect

14   their admissibility in this case.  To lay a proper foundation for a business record,

15   a custodian or other qualified witness must testify that the document was “‘kept

16   in the course of a regularly conducted business activity and also that it was the

17   regular practice of that business activity to make the [record].’” United States v.

18   Williams, 205 F.3d 23, 34 (2d Cir. 2000) (quoting United States v. Freidin, 849 F.2d

19   716, 719–20 (2d Cir. 1988) (alteration in Williams)).  “The custodian need not have

20   personal knowledge of the actual creation of the document” to lay a proper

21   foundation.  Phoenix Assocs. III v. Stone, 60 F.3d 95, 101 (2d Cir. 1995) (internal

22   quotation marks omitted); see also United States v. Jakobetz, 955 F.2d 786, 800‐01 (2d

23   Cir. 1992) (holding that a toll receipt incorporated into a business’s records

                                               13
 1   qualified as a business record, despite the fact that its custodian had no

 2   knowledge of the toll receipt’s preparation, because the receipt had been so

 3   embedded in the company’s business records to allow such an inference of

 4   authenticity);  In re Ollag Constr. Equip. Corp., 665 F.2d 43, 46 (2d Cir. 1981)

 5   (finding that “business records are admissible if witnesses testify that the records

 6   are integrated into a company’s records and relied upon in its day‐to‐day

 7   operations,” and noting that the relevant financial statements were requested by

 8   a bank and were regularly used by the bank to make decisions whether to extend

 9   credit).  Using an “automated process” to compile the records in question does

10   not render the documents inadmissible. 

11         Because we conclude that the district court properly admitted the

12   mortgage loan files as self‐authenticating documents, we do not address the

13   district court’s alternate determination that the documents were properly

14   admitted under the residual hearsay rule, Rule 807(a) of the Federal Rules of

15   Evidence.

16                                      CONCLUSION

17         For the reasons stated above, as well as the reasons stated in the

18   accompanying summary order, the judgments of the district court are affirmed.


                                                14